IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA17-844

                                Filed: 5 June 2018

North Carolina Industrial Commission, I.C. No. 14-017309

JENNIFER L. HAULCY, Employee, Plaintiff,

            v.

THE GOODYEAR TIRE & RUBBER CO., Employer, and LIBERTY MUTUAL
INSURANCE COMPANY, Carrier, Defendants.


      Appeals by plaintiff and by defendants from opinion and award entered 25

April 2017 by the Full Commission of the North Carolina Industrial Commission.

Heard in the Court of Appeals 24 January 2018.


      Law Offices of Kathleen G. Sumner, by Kathleen G. Sumner; and Law Office of
      David P. Stewart, by David P. Stewart, for plaintiff-appellant and plaintiff-
      appellee.

      Hedrick Gardner Kincheloe & Garofalo LLP, by M. Duane Jones and Matthew
      J. Ledwith, for defendant-appellees and defendant-appellants.


      ELMORE, Judge.


      In this workers’ compensation case, employer Goodyear Tire & Rubber Co. and

carrier Liberty Mutual Ins. Co. (defendants), and employee Jennifer L. Haulcy

(plaintiff), both appeal from an opinion and award of the North Carolina Industrial

Commission, which awarded Haulcy retroactive workers’ compensation benefits and

awarded defendants a credit for disability payments paid to Haulcy under an

employer-funded accident-and-sickness (A&S) disability plan during that time.
                     HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                 Opinion of the Court



      In defendants’ appeal, they assert the Commission’s conclusion that Haulcy

suffered a compensable injury in the form of a material aggravation of her pre-

existing lower back condition while maneuvering a fifty-five pound tire during the

course of her employment on 23 April 2014 was unsupported by competent evidence

and its findings. In Haulcy’s appeal, she asserts the Commission erred by awarding

defendants the A&S credit because they failed to preserve the issue, and because the

Commission’s dispositive finding supporting its conclusion on the matter was

unsupported by competent evidence.

      Because competent evidence supports the dispositive findings that support the

challenged conclusions, we affirm the Commission’s opinion and award in full.

                                  I. Background

      The Commission’s opinion and award reveals the following facts. Jennifer

Haulcy is forty-six years old and has worked with Goodyear Tire for the last eighteen

years. During her employment there, Haulcy has worked as a tire sorter, a Banbury

operator, and, since 2007, a paint machine operator.

      Paint machine operators work in pairs. When the paint machine is working

properly, one operator removes tires from an elevated flatbed and places them onto

an entrance conveyor, where the tires move under the paint machine to be sprayed

with lubricant. When the lubricated tires exit the conveyor, the other operator puts

the tires back onto the elevated flatbed, a process known as “throwing” tires. If a



                                        -2-
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



paint machine breaks down, the tires need to be manually lubricated. One operator

picks up a tire, hangs it on a hook, spins the tire while brushing it with the lubricant,

and then throws it back on the elevated flatbed. The other operator pushes the

flatbed of tires to and from the lubricating area.

      On 19 March 2013, Haulcy injured her back while attempting to push a flatbed

with a stuck wheel. She presented to the on-site medical clinic, was diagnosed with

a low back strain, and was put on modified duty until 3 May, when she was released

to return to full duty and prescribed to wear a back brace. Haulcy returned to work,

continued to wear her back brace, and never filed a workers’ compensation claim for

that incident.   Haulcy’s medical records do not reveal she received any further

treatment for her lower back after 3 May 2013.

      On 23 April 2014, Haulcy and her paint-machine-operator partner were

manually lubricating larger tires that weighed approximately fifty-five pounds

because their paint machine was inoperable. At that time, Haulcy was wearing her

back brace, throwing the tires, and lubricating them, while her partner was pushing

the flatbed of tires to and from the area. Around 8:00 a.m., Haulcy leaned back to

throw a tire and felt pain in her lower back. She attempted to throw a few more tires

but her back pain increased as she continued to twist her body to throw the tires onto

the elevated flatbed. Haulcy asked her partner to change positions, and she started

pushing the flatbed before determining she needed to present to the on-site medical



                                          -3-
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                  Opinion of the Court



facility for her back pain. MRIs later revealed, inter alia, a small disc herniation at

L5-S1 and facet arthropathy at L4-L5, and Haulcy was diagnosed with multiple

injuries to her lumbar spine. Haulcy started working modified duty on 24 April 2014.

      On 29 April 2014, Haulcy filed a Form 18 “Notice of Accident,” alleging she

sustained a back injury at work. On 27 May, defendants filed a Form 63 “Notice to

Employee of Payment of Medical Benefits Only.” In accordance with Goodyear Tire’s

90-day modified-duty policy, Haulcy worked modified duty until that policy expired

on 4 August, when Goodyear Tire prohibited her from working because she had

neither been released to full duty work nor had she been assigned permanent

restrictions to allow a job match. Starting 14 August 2014, Goodyear Tire paid

Haulcy weekly disability payments from an employer-funded A&S disability plan.

      On 17 September, Haulcy filed a Form 33 “Request for Hearing” because

defendants had failed to accept or deny her workers’ compensation claim, and were

directing her medical care but refused to pay workers’ compensation benefits when

she was out of work. On 27 February 2015, defendants filed a Form 61 “Denial of

Workers’ Compensation Claim.” Following physical therapy, steroid injections, and

radio frequency intervention for her lower back pain and symptoms, Haulcy

eventually returned to work with Goodyear Tire on 4 November 2015, earning wages

at or above her pre-April 2014 incident wages.




                                         -4-
                     HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                 Opinion of the Court



      After the hearing arising from Haulcy’s Form 33, Deputy Commissioner

Wanda Blanche Taylor entered an opinion and award on 29 December 2015. In her

opinion and award, Deputy Commissioner Taylor concluded Haulcy sustained a

compensable injury on 23 April 2014 and awarded her continuing weekly workers’

compensation benefits, but did not address Haulcy having returned to work or the

A&S disability payments she received during the period the deputy commissioner

awarded her retroactive workers’ compensation benefits. After defendants’ motion to

add evidence and to reconsider the deputy commissioner’s opinion and award was

denied, they appealed to the Commission.

      After a hearing, the Commission entered its opinion and award on 25 April

2017. The Commission concluded Haulcy sustained a compensable injury on 23 April

2014 and awarded her retroactive workers’ compensation benefits from 5 August

2014 until 3 November 2015. It further concluded defendants were entitled to a

$15,521.90 credit for the weekly A&S disability payments they furnished to Haulcy

during that period and awarded defendants that credit. Both defendants and Haulcy

appeal.

                              II. Review Standard

      “ ‘In reviewing an opinion and award from the Industrial Commission, the

appellate courts are bound by the Commission’s findings of fact when supported by

any competent evidence; but the [Commission’s] legal conclusions are fully



                                        -5-
                         HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



reviewable.’ ” Harrison v. Gemma Power Sys., LLC, 369 N.C. 572, 580, 799 S.E.2d
855, 861 (2017) (quoting Lanning v. Fieldcrest-Cannon, Inc., 352 N.C. 90, 106, 530
S.E.2d 54, 60 (2000)).

                               III. Defendant’s Appeal

      Defendants assert the Commission erred by concluding Haulcy sustained a

compensable injury because (1) Haulcy “did not prove . . . an actual ‘injury’ occurred,”

and (2) “the medical evidence concerning the causal link between [Haulcy’s] incident

and her employment . . . is not competent to support a conclusion of causation.”

A. Challenged FOFs

      Defendants challenge the Commission’s findings of fact (FOF) nos. 9, 11, 13,

14, 16, 17, 18, and 20, “as these findings detail [Haulcy’s] complaints following her

alleged injury at work.” The challenged FOFs follow:

             9. Plaintiff received medical treatment at the on-site
             medical clinic following the April 23, 2014 incident. On
             May 7, 2014, Dr. Perez-Montes examined Plaintiff and
             assessed chronic, recurrent back pain, prescribed
             tramadol, and restricted Plaintiff to modified duty work.
             Plaintiff underwent lumbar and thoracic MRls without
             contrast on May 15, 2014. On May 28, 2014, Plaintiff
             underwent a thoracic MRI with contrast. Dr. Perez
             reviewed the MRIs and assessed multi-level degenerative
             facet arthropathy, a disc bulge with left nerve root
             encroachment at L5-S1, and thoracic myelomalacia with a
             small syrinx at T4-T5. Dr. Perez continued modified duty
             and referred Plaintiff to pain management.

             ....



                                          -6-
         HAULCY V. GOODYEAR TIRE & RUBBER CO.

                     Opinion of the Court



11. On August 6, 2014, Plaintiff presented to Dr. Larry
Carson of FirstHealth Neurosurgery. Dr. Carson is board-
certified in neurosurgery and plastic surgery. Plaintiff
reported she was placing a tire onto a rack when she
extended too far overhead and felt back pain. Plaintiff also
reported her 2013 incident which required her to use a back
brace. Plaintiff’s symptoms were pain in the back and right
leg and weakness in the right leg. Plaintiff’s physical
examination was consistent with the lumbar MRI findings
and suggestive of an acute issue rather than a chronic
issue. Dr. Carson assessed lumbar disc degeneration and
felt Plaintiff’s pain symptoms were emanating from her
lumbar spine condition.

....

13. On January 16, 2015, Plaintiff presented to Dr. Paul
Singh of Carolina Spine Center. Dr. Singh is a board
certified physiatrist. Plaintiff complained of low back pain
radiating to her right anterior thigh to the knee. Dr. Singh
noted Plaintiff had symptoms in 2013 that improved and
she was able to return to work with the use of a back brace,
but then exacerbated her condition on April 23, 2014. Dr.
Singh reviewed the lumber MRI and interpreted it as
revealing a small disc herniation at L5-S1 and facet
arthropathy at L4-L5. Dr. Singh’s opinion was that
Plaintiff’s symptoms were due to the facet arthropathy at
L4-L5. He recommended Plaintiff “close out her case from
a workman’s comp perspective, and she can seek treatment
for her facet joint pain that is largely arthritic in nature,
not likely related to work related injury, and is largely
exacerbated by her challenge with obesity.”

14. At his deposition, Dr. Singh was asked to confirm his
opinion that Plaintiff[’]s facet joint pain was not likely
related to her April 23, 2014 injury. In response, Dr. Singh
testified that Plaintiff has arthritic changes based upon the
fact that she has worked for 18 years doing physically
demanding jobs with Defendant-Employer. He further
testified that given Plaintiff had an episode in 2013,


                            -7-
        HAULCY V. GOODYEAR TIRE & RUBBER CO.

                     Opinion of the Court



received treatment and was able to return to work, her
exacerbation in symptoms after putting a tire on top of a
flatbed in April 2014 is probably related to the job. Dr.
Singh further explained his reasoning in stating in his
medical record that it was not work related was because he
did not feel that Plaintiff would ever be able to return to
her job and it would be best for her to settle her claim and
obtain medical treatment under private health insurance.
Ultimately, Dr. Singh again testified that, “when it comes
down to it,” when Plaintiff leaned back to place the tire on
the top level of the flatbed, she performed an extension-
type movement, which can exacerbate an underlying
arthritic condition in a facet joint.

....

16. The parties deposed Dr. Carson on June 1, 2015. After
the August 6, 2014 evaluation, Plaintiff returned to Dr.
Carson on April 13, 2015 and reported improvement in her
pain following physical therapy, steroid injections, and
radio frequency intervention. Dr. Carson recommended
repeat electrodiagnostic testing, which was completed on
May 29, 2015. Dr. Carson reviewed the results of the May
29, 2015 EMG and nerve conduction studies at his
deposition, and testified that the results showed Plaintiff
had a permanent irritation, but it was a less than complete
study.

17. Dr. Carson testified, to a reasonable degree of medical
certainty, that Plaintiff aggravated her prior back injuries
when she was lubricating and throwing tires on April 23,
2014 and that this incident, more likely than not, caused
Plaintiff’s back symptoms that he treated in August 2014
and April 2015. Dr. Carson’s opinion was based upon
Plaintiff’s history, his physical examination findings, and
the findings of the MRIs and electrodiagnostic studies. On
cross-examination, Dr. Carson was questioned as to
whether his opinion was solely based upon Plaintiff
reporting that her back pain was worse following the April
23, 2014 incident than it was prior to the incident. In


                            -8-
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                  Opinion of the Court



             response, Dr. Carson reiterated his opinion was based on
             Plaintiff’s history, including her report of the 2013 incident
             and her symptoms resulting from it, and his findings on
             examination, which indicated an acute problem rather
             than a chronic condition, were consistent with the
             mechanism of the April 23, 2014 incident, and were
             consistent with the results of the diagnostic studies.

             18. Based upon the preponderance of the credible evidence
             and competent expert opinions, Plaintiff sustained a
             compensable injury by accident arising out of and in the
             course of her employment on April 23, 2014 and sustained
             an injury in the form of a material aggravation to her pre-
             existing low back condition as a result.

             ....

             20. The medical treatment Plaintiff has received for her
             low back condition since April 23, 2014, has been
             reasonably necessary to effect a cure, provide relief, or
             lessen Plaintiff[’]s period of disability. Defendant paid for
             all Plaintiffs medical treatment received following the
             April 23, 2014 incident up until approximately May 2015.

      However, defendants have failed to specifically argue how any of these findings

were unsupported by competent evidence. Rather, they argue the Commission’s

findings are insufficient because they are limited to “back pain” or “symptoms” caused

by the April 2014 incident, not any particular “injury.” Defendants cite to Jackson v.

Fayetteville Area Sys. of Transp., 78 N.C. App. 412, 337 S.E.2d 110 (1985), to support

their position that, because the Commission never made “a finding of an ‘injury,’ ” its

conclusion that Haulcy suffered a compensable injury was unsupported.




                                         -9-
                       HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                    Opinion of the Court



      In Jackson, we held the Commission’s finding that an employee “experienced

pain,” standing alone, was insufficient to support a conclusion that the employee

suffered a compensable injury, since “pain is not in and of itself a compensable

injury.” Id. at 414, 337 S.E.2d at 111–12. Because “no specific finding was made that

[the employee] sustained an injury or that determined the nature of that injury, if

any,” we reversed the opinion and award, and remanded for “specific findings of fact

regarding the injury, if any, sustained by [the employee] and the nature of that

injury.” Id. at 414, 337 S.E.2d at 112. Here, contrarily, in FOF no. 18 the Commission

explicitly found Haulcy suffered a “compensable injury . . . in the form of a material

aggravation to her pre-existing low back condition.”            Accordingly, Jackson is

inapplicable. Further, the Commission’s finding of injury is supported by its FOF

nos. 14 and 17, which are supported by competent evidence.

      As to FOF no. 14, when Dr. Singh was asked whether the April 2014 incident

caused Haulcy’s current medical condition, he replied: “The cause is multifactorial.”

He elaborated that Haulcy “probably had some arthritic changes relating to 18 years

being in Goodyear, doing physical work, then she got an injury[,]” but “when it comes

down to it, . . . this particular [April 2014] incident, . . . is a work-related injury, in

my opinion.” When asked why Dr. Singh’s medical record indicated the April 2014

injury was not work-related, he explained he believed Haulcy’s injury should be

treated quickly and that she would be unable to return to her job, so he thought it



                                           - 10 -
                     HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                 Opinion of the Court



best she close out her workers’ compensation claim and receive necessary treatment

through private insurance.    Finally, Dr. Singh confirmed the “facet[ ] . . . pain

acceleration” Haulcy described when treating her was “a result of the [April 2014]

incident” because the body mechanics involved in “putting a tire up” creates “an

extension” of the lumbar spine, and such an “extension-type movement can

exacerbate an underlying arthritic condition in a facet joint[.]”    FOF no. 14 is

therefore supported by competent evidence.

      As to FOF no. 17, Dr. Carson confirmed “within a reasonable degree of medical

certainty” the April 2014 incident “was a materially exacerbating factor in the

exacerbation of [Haulcy’s] back pain” and “symptoms,” and that incident “more likely

than not” “cause[d] [Haulcy’s] symptoms and back pain for which [he] treated

her . . . .” Dr. Carson rejected the suggestion that his opinion was merely based on

Haulcy’s report that her lower back pain and symptoms worsened after the April 2014

incident and explained his opinion was based upon “the history provided, [his]

physical examination, and the diagnostic studies available to [him] at the time.” He

confirmed that even if the Commission found Haulcy had persistent lower back pain

from the 2013 March incident until the April 2014 incident, it would not “invalidate

[his] opinion that there was an aggravation or acceleration of her pre-existing

condition” and reiterated his diagnosis was “based on history confirmed by the

physical exam and then supported by . . . diagnostic tests.” Finally, when asked “was



                                        - 11 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



there anything in the physical examination findings that gave [him] reason to believe

. . . [Haulcy’s] back condition was related to a[n] acute trauma versus an active

degenerative disc disease,” Dr. Carson opined that “because [Haulcy] had decreased

range of motion and tenderness, that suggested . . . it was more acute . . . than all—

just chronic[.] . . .” Accordingly, FOF no. 17 is supported by competent evidence.

      Because FOF nos. 14 and 17 support the portion of the Commission’s FOF no.

18 that Haulcy sustained a compensable “injury” in the form of a “material

aggravation to her pre-existing low back condition,” we overrule this argument.

B. Causation

      Defendants next assert the Commission’s conclusion of compensability was

unsupported because no competent evidence established the requisite causal link

between the April 2014 incident and Haulcy’s lower back injuries. They argue Drs.

Singh’s and Carson’s expert opinions on medical causation were insufficient because

they were based merely on the temporal relationship between the April 2014 incident

and Haulcy’s reported exacerbation of her back pain and symptoms.                 Thus,

defendants continue, the doctors committed the logical fallacy of post hoc, ergo propter

hoc—that is, confusing sequence with consequence. Defendants cite to Young v.

Hickory Bus. Furniture, 353 N.C. 227, 538 S.E.2d 912 (2000), for support.

      In Young, the only evidence linking an employee’s fibromyalgia diagnosis to a

work-related accident was an expert who testified he related the two “ ‘primarily



                                          - 12 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                  Opinion of the Court



because . . . it was not there before and she developed it afterwards. And that’s the

only piece of information that relates the two.’ ”       Id. at 232, 538 S.E.2d at 916

(emphasis added). Our Supreme Court determined that the expert’s opinion was

grounded upon “[t]he maxim “ ‘post hoc, ergo propter hoc,’ [which] denotes ‘the fallacy

of . . . confusing sequence with consequence,’ and assumes a false connection between

causation and temporal sequence.” Id. (quoting Black’s Law Dictionary 1186 (7th ed.

1999)).   After noting fibromyalgia is a diagnostically unidentifiable illness of

unknown etiology, id. at 231, 538 S.E.2d at 915, our Supreme Court held that “[i]n a

case where the threshold question is the cause of a controversial medical condition,

the maxim of ‘post hoc, ergo propter hoc,’ is not competent evidence of causation.” Id.

at 232, 538 S.E.2d at 916.

      Here, contrarily, as defendants’ concede, Dr. Carson explicitly rejected the

suggestion his expert opinion on causation was based only on temporality, but

reiterated it was grounded in his consideration of Haulcy’s medical history, the

reported incident, his physical exam, and the diagnostic evidence. Nor did Dr. Singh

testify his causation opinion was based only on temporality. Rather, both doctors

testified their opinions were based on other diagnostic evidence. Additionally, unlike

the injury in Young, Haulcy’s lower back injuries can be, and were, diagnostically

identifiable. Further, the exacerbation of Haulcy’s pre-existing lower back condition

could be precisely identified based on diagnostic evidence, her medical history, her



                                         - 13 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



reported pain and symptoms, and the reported movements she made while throwing

tires during the April 2014 incident, implicating the exact mechanism by which that

incident may have exacerbated her pre-existing lower back condition. Accordingly,

Young is inapplicable. Because competent evidence supported FOF nos. 14 and 17,

which established the requisite causal link, we overrule this argument.

      In summary, because competent evidence supported the Commission’s

dispositive FOFs challenged on appeal, which in turn supported its challenged

conclusion that Haulcy suffered a compensable injury on 23 April 2014, we affirm the

Commission’s opinion and award with respect to defendants’ appeal.

                                V. Plaintiff’s Appeal

      In her appeal, Haulcy asserts the Commission erred by awarding defendants

a credit for $15,521.90 in weekly disability payments Goodyear Tire paid her through

an employer-funded A&S disability plan. Under N.C. Gen. Stat. § 97-42 (2017), the

Commission may credit an employer for disability payments made to an employee

under an employer-funded disability plan if it awards retroactive workers’

compensation benefits during that period. Haulcy does not dispute that defendants

would be eligible for a credit for disability benefits paid under a plan fully-funded by

Goodyear Tire during the time she was eligible for workers’ compensation benefits.

She argues (1) the Commission lacked jurisdiction to award the A&S credit because




                                          - 14 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                  Opinion of the Court



defendants failed to preserve this issue, and (2) its finding that the disability plan

was fully funded by Goodyear Tire was unsupported by competent evidence.

A. Issue Preservation

      Haulcy first asserts the Commission lacked jurisdiction to award defendants

the A&S credit because they failed to preserve this issue in their pretrial agreement

to the deputy commissioner and again in their Form 44 “Application for Review” to

the Commission. We disagree.

      On 29 April 2014, the parties entered into a pretrial agreement stipulating to

facts and exhibits to be used by the deputy commissioner in deciding whether Haulcy

suffered a compensable injury and, if so, what benefits she is due. In the pretrial

agreement, defendants argued Haulcy did not sustain a compensable injury but

requested, alternatively, that if she did, the deputy commissioner determine “what

benefits [she is] entitled.”     The deputy commissioner’s opinion and award

demonstrates she considered “Stipulated Exhibit 2,” which included “Goodyear

Accident & Sickness Payment Information,” but she never addressed the A&S credit

issue in her opinion and award. On 13 January 2016, defendants filed a “Motion to

Add Evidence and Reconsider Opinion & Award,” explicitly moving, inter alia, for the

Commission to revise the deputy commissioner’s opinion and award “to

document . . . an A&S credit in the amount set forth in [the] Stipulated Exhibit[.]”




                                         - 15 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



      On 14 January 2016, Haulcy filed a response to defendants’ motion in which

she, inter alia, acknowledged the stipulated “Goodyear Accident and Sickness

Payment Information” exhibit and argued “defendants failed to properly preserve the

issue of a credit[,]” but “nevertheless [agreed to] abide by the [Commission’s]

discretion” as to the A&S credit. After the deputy commissioner denied the motion

on 1 February 2016, defendants filed a Form 44 to appeal to the Commission. While

defendants never specifically claimed entitlement to the A&S credit in their Form 44,

they did challenge the deputy commissioner’s award of benefits.

      Even if defendants failed to preserve this issue, the Commission has “the duty

and responsibility to decide all matters in controversy between the parties.” Joyner

v. Rocky Mount Mills, 92 N.C. App. 478, 482, 374 S.E.2d 610, 613 (1988). Haulcy’s

argument that defendants waived this issue by failing to specifically raise it in the

pretrial agreement fails because in reviewing a deputy commissioner’s opinion and

award, the Commission has the “power . . . , if proper, to amend the award,” Brewer

v. Powers Trucking Co., 256 N.C. 175, 182, 123 S.E.2d 608, 613 (1962), even based on

an issue not presented to the deputy commissioner. See, e.g., Penegar v. United Parcel

Serv., ___ N.C. App. ___, ___, ___ S.E.2d ___, ___, slip op. at 20–22 (May 1, 2018) (No.

17-404) (rejecting a similar argument that the Commission lacked jurisdiction to

amend an aspect of a deputy commissioner’s opinion and award based on an issue not




                                          - 16 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                   Opinion of the Court



raised by either party). Haulcy’s argument that defendants waived this issue by

failing to raise it in their Form 44 to the Commission also fails.

      Although Rule 701 of the Workers’ Compensation Rules of the North Carolina

Industrial Commission contemplates that a Form 44 “shall state the grounds for . . .

review . . . . with particularity” and that “[g]rounds for review not set forth in the

Form 44 . . . are deemed abandoned,” our Supreme Court has explained these “rules

do not limit the power of the Commission to review[ or] modify . . . the findings of fact

found by a Deputy Commissioner . . . .” Brewer, 256 N.C. at 182, 123 S.E.2d at 613.

Accordingly, the Commission had jurisdiction to amend the deputy commissioner’s

opinion and award by making findings on the A&S credit issue and adjudicating the

matter even if it were not adequately presented. See Penegar, ___ N.C. App. at ___,

___ S.E.2d at ___, slip op. at 22 (“[T]he Commission was well within its authority and

therefore had jurisdiction to amend an aspect of the Deputy Commissioner’s opinion

and award, even those not raised by either party on appeal.”). Accordingly, we

overrule this argument.

B. A&S Credit

      Haulcy argues, alternatively, that even if the A&S credit issue was preserved,

the Commission erred by awarding the credit because its dispositive finding, FOF no.

24, was unsupported by competent evidence. We disagree.

      In challenged FOF no. 24, the Commission found in relevant part:



                                          - 17 -
                      HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                  Opinion of the Court



             24. Beginning August 14, 2014, Plaintiff began receiving
             weekly disability payments from an accident and sickness
             disability plan provided by Defendant-Employer. As of
             April 12, 2015, Plaintiff had received $15,521.90 through
             the Defendant-Employer-funded plan.

      Based on this finding, the Commission concluded:

             6. . . . Defendants are entitled to a credit for the employer-
             funded accident and sickness disability benefits received by
             Plaintiff beginning August 11, 2014 for any weeks in which
             Plaintiff is entitled to indemnity compensation pursuant to
             the below award of the Commission. . . .

      Here, in defendants’ 13 January 2016 motion to revise the deputy

commissioner’s opinion and award, they sought a credit for the A&S disability

benefits paid to Haulcy because the program was “fully funded by Employer-

Defendant” and “[s]uch credit is established through numerous Opinions & Award of

the Commission in relation to Goodyear’s A&S program.” The A&S records, labeled

“Goodyear Accident and Sickness Payment Information,” were included as an exhibit

on appeal. That exhibit establishes the A&S records were generated from “Human

Resource Management Systems,” lists “A&S / SWC Benefit Records from 4/14/14 to

present,” and details forty-one payments to “employee Haulcy, Jennifer L” for periods

beginning 11 August 2014 and ending 12 April 2015, totaling $15,521.90. (Original

in all caps.) Accordingly, competent evidence supported the Commission’s FOF no.

24, which in turn supported its COL no. 6. We therefore overrule this argument.

                                   III. Conclusion



                                         - 18 -
                     HAULCY V. GOODYEAR TIRE & RUBBER CO.

                                 Opinion of the Court



      As to defendants’ appeal, competent evidence supported the Commission’s

dispositive FOFs, which supported its conclusion Haulcy suffered a compensable

injury on 23 April 2014 and its award of workers’ compensation benefits. As to

Haulcy’s appeal, the Commission properly addressed and adjudicated the A&S credit

issue, and competent evidence supported the dispositive FOF, which supported its

conclusion defendants were entitled to the A&S credit and its award of that credit.

Therefore, we affirm the Commission’s 25 April 2017 opinion and award in full.

      AFFIRMED.

      Judges HUNTER, JR. and DIETZ concur.




                                        - 19 -